Pise CubiaM.
The defendants, M. T. Atkins and Oscar Bowden, admit their liability as sureties on the bond filed with the plaintiff by the defendant, C. B. West, for the sum due plaintiff as rents for the term which expired on 31 May, 1929, to wit, $209.63; they deny their liability for the sum due as rents which accrued after said date, to wit, $702.82.
The lease was not renewed by the defendant, C. B. West, in accordance with its ju’ovisions. For this reason, neither the defendants nor their assignee, Henry Yann, are liable for the rents which accrued after the expiration of the lease. There was no error in the instruction of the court to the jury. The judgment is affirmed.
No error.